Case 3:19-cr-04202-JLS Document 61 Filed 04/07/21 PageID.136 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,              CASE NO.: 19-CR-4202-JLS
12                       Plaintiff,
13         v.                               ORDER DENYING WITHOUT
                                            PREJUDICE JOINT MOTION TO
14   DAVID MACIAS ESTRADA,                  CONTINUE MOTION
                                            HEARING/TRIAL SETTING
15                       Defendant.
16
17
18         IT IS HEREBY ORDERED that the Joint Motion to Continue the Motion
19   Hearing/Trial Setting currently set for April 9, 2021 (ECF No. 59) is Denied
20   without Prejudice. The maximum trial date in this matter is May 21, 2021 and the
21   parties have made no showing that the requested delay is excludable under the
22   Speedy Trial Act.
23         IT IS SO ORDERED.
24   Dated: April 7, 2021
25
26
27
28
